Citation Nr: 0004575	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  94-18 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis and, if so, whether the reopened claim may be 
granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychiatric disability and, if so, whether the reopened claim 
may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946, from June 1948 to April 1952, and from April 1955 to 
May 1957.  

In December 1968, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, denied service 
connection for psychiatric disability.  The veteran did not 
file a Notice of Disagreement within one year of notice of 
that decision.  

In June 1987, the RO denied service connection for arthritis.  
The veteran did not file a Notice of Disagreement within one 
year of notice of that decision.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, entered in February 1993 and 
March 1994, by the RO.  A hearing was held before a hearing 
officer at the RO in March 1995, and the hearing officer's 
decision was entered in July 1995.  

In August 1996, the Board denied each of the issues which 
appear on the title page.  Thereafter, the veteran filed an 
appeal with the United States Court of Appeals for Veterans 
Claims (Court).  In response to a March 1998 motion by VA for 
matters including summary affirmance, the Court, in a 
Memorandum Decision dated in October 1998, with respect to 
each benefit presently on appeal, vacated and remanded the 
August 1996 Board determination for readjudication consistent 
with the Court's October 1998 decision.  [citation redacted].  

In March 1999, the veteran's claim was remanded to the RO for 
readjudication in accordance with a directive included 
therein which implicated the Court's October 1998 decision.  
Following completion of the development requested in the 
remand, a Supplemental Statement of the Case was mailed to 
the veteran in June 1999.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  In June 1987, the RO denied service connection for 
arthritis.  The veteran did not file a Notice of Disagreement 
within one year of notice of that decision.

2.  The additional evidence received since the June 1987 
rating denial of service connection for arthritis includes 
evidence which is not cumulative and, in addition, is so 
significant that it must be considered in order to decide the 
claim

3.  In December 1968, the RO denied service connection for 
psychiatric disability.  The veteran did not file a Notice of 
Disagreement within one year of notice of that decision.  

4.  The additional evidence received since the December 1968 
rating denial of service connection for psychiatric 
disability includes evidence which is not cumulative and, in 
addition, is so significant that it must be considered in 
order to decide the claim.

5.  Arthritis was initially shown a number of years 
subsequent to service and is not etiologically related 
thereto.

6.  The veteran's lone presently assessed psychiatric 
disability, schizophrenia, was initially diagnosed a number 
of years subsequent to service.


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed June 1987 rating 
denial of service connection for arthritis is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

2.  Arthritis was not incurred in or aggravated by service, 
nor may it be presumed or inferred to have originated 
therein.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

3.  Evidence received since the unappealed December 1968 
rating denial of service connection for psychiatric 
disability is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

4.  Schizophrenia was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Arthritis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The June 1987 rating 
denial of service connection for arthritis is final, based 
upon the evidence then of record.  38 U.S.C.A. § 7105 (West 
1991).  However, if new and material evidence is submitted, a 
previously denied claim must be reopened.  38 U.S.C.A. 
§ 5108.  Therefore, the issue for appellate determination is 
whether the evidence received since the June 1987 decision is 
new and material under the provisions of 38 C.F.R. 
§ 3.156(a).  In accordance with 38 C.F.R. § 3.156(a), "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."

In denying service connection for arthritis in June 1987, the 
RO, after observing that arthritis involving a number of 
joints was initially shown many years after service, 
determined that arthritis was not related to service.  
Evidence of record in June 1987 included the veteran's 
service medical records, which reflect that the veteran fell 
a distance of approximately 20 feet in 1944, apparently 
landing on his feet and thereafter experiencing pain and 
swelling on an intermittent basis.  In April 1956, at which 
time the veteran complained of pain involving each foot and 
ankle and alluded to the 1944 fall, X-ray examination of the 
ankles and feet (in April 1956) revealed no arthritic 
pathology.  Subsequent to service, a report pertaining to the 
veteran's hospitalization at a VA facility in June-July 1984 
reflects a pertinent diagnosis of gouty arthritis.  A report 
pertaining to the veteran's period of hospitalization at a VA 
facility in May-June 1986 reflects that, in the course 
thereof, pertinent X-ray examination revealed arthritis 
referable to the right ankle which was thought to be 
consistent with previous trauma.  Also of record in June 1987 
was a June 1985 statement from Arnold Bickham, M.D., which 
reflects that the veteran related having been injured in a 
fall "in 1943" in service, subsequent to which he experienced 
pain in areas including his feet and legs.  Dr. Bickham 
opined that "in view of the findings", the veteran had 
arthritis involving areas including his legs which was 
"service related".

Evidence added to the record since June 1987 includes a 
report, which reflects a pertinent diagnosis of 
osteoarthritis, pertaining to the veteran's period of 
hospitalization at a VA facility in November-December 1987.  
Received in apparently early 1992 was a May 1971 statement 
from Clarence E. Mansfield, M.D., wherein the physician 
indicated that he had treated the veteran for arthritis 
involving the right ankle in May 1971.  A bone scan performed 
by VA in May 1994 was interpreted to reveal arthritis 
involving multiple joints.  In March 1995, the veteran 
offered testimony at a personal hearing, the transcript of 
which is of record, which is to the effect that his then 
assessed arthritis originated in service.  

In considering whether new and material evidence has been 
submitted to reopen his related claim for service connection 
for arthritis, the Board has determined that at least one 
item of evidence added to the record since June 1987 is new 
and material.  In this regard, the above-addressed May 1971 
statement from Dr. Mansfield, which was not of record in June 
1987, documents the presence of arthritis (involving the 
veteran's right ankle) in 1971, which is a number of years 
earlier than the initial date of assessment of arthritis 
based on the evidence in the RO's possession in June 1987.  
As such, this item of evidence is new and material, i.e., it 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's related claim.  
Therefore, since new and material evidence has been 
submitted, the veteran's claim for service connection for 
arthritis must be, and is, reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Having reopened the veteran's claim for service connection 
for arthritis, which claim is well grounded in accordance 
with 38 U.S.C.A. § 5107(a), the Board will now proceed, in 
accordance with Manio v. Derwinski, 1 Vet. App. 140 (1991), 
to consider whether the veteran's reopened claim for service 
connection for arthritis may be granted.  

Service connection may be granted for disability which was 
either incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.

In considering the veteran's reopened claim for service 
connection for arthritis, the Board would emphasize that, not 
only do service medical records make no reference to 
arthritis, but such pathology was not initially shown (even 
with consideration of the recently received May 1971 
statement from Dr. Mansfield) until many years after the 
veteran's separation from his final period of service.  The 
latter consideration, in turn, precludes a grant of service 
connection for arthritis on a presumptive basis.  See 
38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.  With 
respect to the matter of whether service connection might be 
granted on an inferred basis in accordance with the 
provisions of 38 C.F.R. § 3.303(d), while the Board has, to 
be sure, carefully considered the above-cited opinion 
advanced by Dr. Bickham (which is to the effect that the 
veteran's arthritis is traceable to service-incurred trauma), 
such opinion is found to be untenable owing to the following 
reasoning: Dr. Bickham gives no indication that he reviewed 
the veteran's service medical records or, equally 
significant, that he predicated his above-addressed opinion 
on any basis other than the veteran's recitation of his 
service medical history.  The foregoing factors have each 
been cited by the Court as militating against the materiality 
of a medical opinion rendered under such circumstances.  See 
Elkins v. Brown, 5 Vet. App. 474 (1993).  In any event, such 
opinion is clinically suspect inasmuch as, while service 
medical records document that the veteran fell in service (in 
1944), his feet and ankles were shown, on pertinent inservice 
X-ray examination performed twelve years later, in 1956, to 
be free of any arthritic pathology.  There is, finally, no 
other evidence relating (relative to any affected joint) the 
veteran's presently shown arthritis to service.  In light of 
the foregoing observations, then, the Board is constrained to 
conclude that the preponderance of the evidence is against 
the veteran's claim for service connection for arthritis.  
38 U.S.C.A. §§ 1112, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  


II.  Psychiatric Disability

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131. The 
December 1968 rating denial of service connection for 
psychiatric disability is final, based upon the evidence then 
of record.  38 U.S.C.A. § 7105.  However, as was noted above, 
if new and material evidence is submitted, a previously 
denied claim must be reopened.  38 U.S.C.A. § 5108.  
Therefore, the issue for appellate determination is whether 
the evidence received since the December 1968 decision is new 
and material under the provisions of 38 C.F.R. § 3.156(a).  
In accordance with 38 C.F.R. § 3.156(a), '[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.'

In denying service connection for psychiatric disability in 
December 1968, the RO, after observing that a psychosis was 
initially shown many years after service, determined that the 
veteran's then assessed psychiatric disability, 
schizophrenia, was not related to service.  Evidence of 
record in December 1968 included the veteran's service 
medical records, which reflect that the veteran was seen by a 
psychiatrist in October 1955, at which time no psychiatric 
condition was found.  In March 1956, the veteran was found to 
be free of any psychosis; when seen the following month, he 
was noted to have anxiety secondary to situational factors, 
for which his discharge on administrative grounds was 
recommended.  Also of record in December 1968 was the report 
pertaining to the veteran's examination by VA in August 1957, 
on which occasion no significant psychiatric abnormality was 
noted.  Thereafter, the veteran is shown to have been 
hospitalized at a VA facility from August to October 1968.  
His admission was apparently occasioned in response to the 
veteran's experiencing hallucinations; the pertinent 
diagnosis was schizophrenic reaction.  

Evidence added to the record since December 1968 includes a 
report pertaining to the veteran's hospitalization at a VA 
facility in September 1980 in response to problems including 
depression; the report reflects that the veteran initially 
began hearing voices six to eight years earlier.  Thereafter, 
reports were received pertaining to the veteran's periods of 
hospitalization at a VA facility in 1985 and 1987, on which 
the pertinent diagnoses, respectively, were bipolar affective 
disorder and schizophrenia.  The June 1985 statement from Dr. 
Bickham, M.D., referred to above, reflects that the veteran 
had advised the physician that he had been given medications 
by VA including Librium; the impressions listed by 
Dr. Bickham included "anxiety" which, 'in view of the 
findings', he felt was 'service related.'  

Also of recent receipt are lay statements from individuals 
including a former service comrade, one of which is dated in 
June 1987 and the most recent of which were received in 1997, 
which are, collectively, to the effect that the veteran was 
free of any psychiatric impairment prior to service but that 
there was a distinct change in his state of mind after his 
return from service.  One lay statement infers that the 
veteran had manifestations of psychiatric disablement from 
the time he was discharged from service.  Most recently, the 
veteran was psychiatrically examined by VA in November 1998, 
on which occasion his complaints included hearing voices.  
The diagnosis, following mental status examination, was 
schizoaffective disorder.

In considering whether new and material evidence has been 
submitted to reopen the veteran's related claim for service 
connection for psychiatric disability, the Board has 
determined that at least one item of evidence added to the 
record since December 1968 is new and material.  In this 
regard, the above-addressed June 1985 statement from Dr. 
Bickham is to the effect that the veteran's then assessed 
(i.e., in June 1985) anxiety is of service origin.  The 
record in the RO's possession in December 1968 contained no 
evidence relating any psychiatric condition (whether or not a 
psychosis) to service.  Therefore, the June 1985 statement 
from Dr. Bickham is new and material, i.e., it is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's related claim.  Therefore, 
since new and material evidence has been submitted, the 
veteran's claim for service connection for psychiatric 
disability must be, and is, reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Having reopened the veteran's claim for service connection 
for psychiatric disability, which claim is well grounded in 
accordance with 38 U.S.C.A. § 5107(a), the Board will now 
proceed, in accordance with Manio, supra, to consider whether 
the veteran's reopened claim for service connection for 
psychiatric disability may be granted.  

As was noted above, service connection may be granted for 
disability which was either incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.

The veteran contends, in substance, that his presently 
assessed psychiatric disability is of service origin.  
However, in considering the veteran's claim for service 
connection for psychiatric disability, the Board is 
constrained to respectfully point out that, while the veteran 
is shown to have had a psychosis as early as the late 1960's, 
he was never assessed with the same in service and the 
initial diagnosis of the same (schizophrenia) was many years 
following his separation from his final period of service.  
The latter consideration, in turn, precludes a grant of 
service connection for the veteran's presently shown 
psychosis (schizophrenia, his apparently lone currently 
assessed psychiatric condition) on a presumptive basis.  See 
38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.  With 
respect to the question of whether service connection might 
be granted for such condition on an inferred basis in 
accordance with the provisions of 38 C.F.R. § 3.303(d), while 
the Board has not overlooked the above-cited opinion advanced 
by Dr. Bickham, such opinion bears on 'anxiety' of potential 
service origin.  Since the veteran's lone currently assessed 
psychiatric condition is not 'anxiety' but rather a psychosis 
(schizophrenia), the opinion by Dr. Bickham is immaterial in 
the precise diagnostic context of this issue on appeal.  In 
any event, to the extent that Dr. Bickham's opinion relative 
to anxiety of service origin may purport to infer that the 
veteran has experienced anxiety on a continuous basis since 
service, such opinion would rest on facts previously 
discredited by the RO (in the above-cited December 1968 
rating denial), inasmuch as the veteran was shown to be free 
of any ascertained psychiatric impairment when examined by VA 
in August 1957, and thus, in such event, be of compromised 
materiality.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

In addition, the Board has considered the above-addressed lay 
statements which are to the effect that the veteran initially 
exhibited psychiatric impairment shortly after, as opposed to 
preceding, what was apparently his final period of service.  
With respect to the foregoing statements, however, while lay 
persons are generally competent to testify that a claimant 
did not exhibit certain symptoms before service that were 
present after service, the Board would point out that 
assertions by lay witnesses are insufficient to create an 
inference of medical causation, i.e., that the veteran 
presently has psychiatric impairment of service origin.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).   

In view of the several considerations advanced above, then, 
the Board is of the opinion that the preponderance of the 
evidence is against the veteran's claim for service 
connection for psychiatric disability.  38 U.S.C.A. §§ 1112, 
1131, 5107; 38 C.F.R. §§ 3.303, 3.307.


ORDER

Service connection for arthritis is denied.

Service connection for psychiatric disability is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

